Citation Nr: 0726689	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for fungal infections 
of the skin, to include tinea pedis, tinea corporis, and 
tinea versicolor.

2.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from June 1953 to may 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In April 2005 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran did not have fungal infections of the skin, 
to include tinea pedis, tinea corporis, and tinea versicolor 
during active service, and they are not otherwise related to 
active service.

2.  The veteran did not have pancreatitis during active 
service, and his pancreatitis is not otherwise related to 
active service.

CONCLUSION OF LAW

1.  Fungal infections of the skin, to include tinea pedis, 
tinea corporis, and tinea versicolor was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2006).

2.  Pancreatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for fungal 
infections and pancreatitis.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  In a VCAA letter of April 2001 the appellant was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant, what 
evidence the VA would attempt to obtain on his behalf, and 
what evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in April 2001 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  Dingess notice was provided via a 
letter of April 2006.

The Board notes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The RO in attempting to 
obtain the veteran's service medical records found the 
veteran's records were part of the fire.  The RO contacted 
NPRC in an attempt to locate any available records to include 
Surgeon General records and morning and sick reports, and to 
ascertain if the veteran's records could be reconstructed.  
Unfortunately, all responses were negative.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  The Board 
also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  VA outpatient 
medical records and private medical records have been 
associated with the file.  He was offered a Travel Boar 
hearing and he cancelled it.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claims.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.



Fungal infection of the skin

The veteran is claiming service connection for fungal 
infections of the skin, to include tinea pedis, tinea 
corporis, and tinea versicolor.  He alleges that while in 
service in Korea he suffered from and was treated for a rash 
on his chest and stomach which he asserts was a fungus 
infection.  After a careful review of the evidence of record, 
the Board finds that the preponderance f the evidence is 
against the claim for service connection.  

The separation physical of May 1955 notes the veteran's skin 
as normal.  

VA outpatient treatment records of August 2000 note that the 
veteran reported that while stationed in Korea, he developed 
a dermatological condition on his chest and back and was 
treated with whole body ultraviolet irradiation.  He reported 
the treatment was unsuccessful and the condition persisted.  
Years later, he was treated with oral antifungal medication 
and this improved his condition.  He was assessed with 
persistent tinea corporis.

A Janaury2001 letter form a private physician, Dr. G.A.G., 
states that he provided skin case for the veteran from 
September 1989 to January 2001.  He noted that that the 
veteran had rashes on many body sites while in the Army in 
1953 and 1954 which were diagnosed as being a fungal 
infection.  He noted that laboratory tests conducted by him 
in September 1989 were positive for dermatophyte from the 
chest, forearm and feet.  The diagnosis he made at the time 
was tinea corporis and tinea pedis.  In January 1997 he 
diagnosed the veteran with tinea versicolor.  He noted that 
he treated the veteran for other unrelated skin conditions, 
and that the fungal disease on the chest flared again in 
August 2000 and the fungal infection on the feet had not 
cleared.

In letters and statements, the veteran has asserted that 
while in service, he was treated for a rash all over his 
body.  

VA outpatient treatment records of November 2002 note that 
the veteran suffers form dermatophytosis of the body with an 
onset in 1954.

In an April 2006 letter, Dr. G.A.G., stated that he first 
treated the veteran in September 1988 for a generalized 
fungal disease affecting his chest, forearms and feet.  He 
noted that the infection started around January 1988.  He 
noted that the condition was treated but did not resolve 
fully.  In January 1997 he diagnosed the veteran with tinea 
versicolor.  In August 2000 he diagnosed the veteran with 
tinea versicolor on his chest.  Medical records submitted 
with the letter, confirm the diagnoses.

In an undated letter, the veteran's father stated he 
remembers the veteran writing while in Korea that he suffered 
from rashes and that the veteran was suffering from rashes 
when he returned in May 1955.

After carefully reviewing the evidence of record, the Board 
finds that service connection is not warranted for fungal 
infections of the skin, to include tinea pedis, tinea 
corporis, and tinea versicolor.  The evidence does not 
establish that the disease existed during service or was 
aggravated by service, or that it is otherwise due to 
service.  In essence, the reliable evidence does not show an 
injury or disease in service that may be related to the 
veteran's current fungal infections of the skin.

The first diagnosis of record of a fungal skin infection was 
made in September 1988, 33 years after active service.  

The veteran asserts that he has had a skin rash that started 
in service and that his current impairment is due to 
service.  The veteran is competent to report that he had a 
skin rash in service and that it has continued.  However, his 
statements and the lay statements in support of the claim, 
although competent, are less probative than the 
contemporaneous records.  In this regard the Board notes 
that, at time of separation from service, the clinical 
evaluation of the skin was normal.  Equally important, the 
examination report provided a summary of defects or disease 
and a report of significant or interval history.  Such 
document was silent as to a current skin disability or a 
history of such disability.  This is a document 
contemporaneous with service and is probative.  The veteran 
has not presented reliable evidence of a skin disability in 
proximity to separation from service and the initial post-
service treatment records contained in the file are silent 
for a history of a skin disability or identification of a 
skin disability.  When seen in January 1980 there was 
excoriation about the anus and erythema probably secondary to 
soap.  There was also a report of a non-descript rash on his 
chest.  Such evidence does not suggest a relationship to 
service and does not establish a fungal disability as the 
rash was described as non-descript.  In the April 2006 report 
of Dr. G, it was indicated that the presenting problem had 
begun around 1988.  This tends to establish a post-service 
onset rather than an in-service onset.

Furthermore, the Board notes that the veteran's private 
physician was asked to clarify his statement in the January 
2001 letter that the veteran's fungal skin infections started 
while in service and to provide the basis for his opinion.  
In a letter of April 2006 the veteran's private physician 
provided a summary of his treatment of the veteran and 
submitted copies of treatment records.  However, he did not 
provide a clarification for his January 2001 letter.  The 
Board views the private physicians failure to clarify his 
opinion as negative evidence towards the claim.  The private 
physician was given an opportunity to clarify his prior 
statements that the veteran's fungal infections started while 
in service and he did not.  Therefore, the Board is still 
left with an opinion the basis of which has not been 
established and therefore making it unreliable.  The duty to 
assist is not a one-way street or a blind alley.  The 
examiner has entered a statement, but has refused to provide 
a factual foundation for the basis of such statement.  There 
is nothing to suggest that this examiner had personal 
knowledge of the veteran during service or that he has 
reviewed records contemporaneous with service.  Under such 
circumstances, any opinion that establishes the presence of a 
disease during service is not competent (the Board has 
rejected the veteran's lay statement that he has had the 
disease process since service).  See Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 
(2005)..

The Board concludes that the normal separation examination, 
the absence of objective evidence of pathology in proximity 
to separation and the 1980s report of recent onset constitute 
negative and persuasive evidence.  The Board finds that his 
assertion of an in-service onset is unsupported and far less 
probative than the contemporaneous records.  Furthermore, any 
medical opinion based upon an unreliable history is equally 
unreliable. 

Pancreatitis

The veteran is claiming service connection for pancreatitis.  
He alleges that while in service in Korea he suffered from 
and was treated for stomach pain, however, he was never given 
a diagnosis.  After a careful review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
pancreatitis.  

The separation physical of May 1955 notes the veteran's 
abdomen and viscera as normal.  

Private medical treatment records of February 1983 note that 
the veteran was treated for abdominal pain reminiscent of 
symptoms he had two years ago.  It was suspected he had acute 
pancreatitis.  In December 1983 it was noted the veteran got 
over his episode that probably was acute pancreatitis, 
although it was not sure.  

Private medical treatment records from March 1996 note that 
the veteran had a history of pancreatitis in 1978 and 1983.  

VA outpatient treatment records of August 2000 note that the 
veteran reported having suffered from abdominal pain while in 
Korea and being diagnosed with gastroenteritis possibly as a 
reflection of a similar diagnosis given to the Pope at the 
time.  He further reported having two episodes of similar 
abdominal pain five years apart which were diagnosed as 
pancreatitis.  It was noted he had a history of hepatitis in 
1965.  The assessment was history of pancreatitis and history 
of hepatitis B.

In a February 2001 statement the veteran stated that in the 
winter of 1954 while in Korea he had terrible pains in his 
stomach region.  He sought treatment and did some tests, but 
they never revealed what he had.

A letter from the veteran's sister received in February 2001 
states that she recalls the veteran suffering from stomach 
pain while in service and being treated for it.  A letter 
form the veteran's father received at the same time stated 
that he remembered receiving a letter form the veteran in 
1954 stating that he was having stomach problems and that he 
was not eating.  

A February 2001 letter form the veteran's private physician 
Dr. L.C., states that the veteran was treated from abdominal 
pain in 1953-1955 while serving in Korea and that the 
etiology of the pain was never determined although it was 
speculated by his physicians that he might have hepatitis.  
She further stated that in 1977 and 1983 the veteran was 
treated for similar symptoms which were eventually diagnosed 
as pancreatitis.  Finally, she noted that she "suspected 
that [the veteran's] initial (1953-1955) symptoms were due to 
pancreatitis as this is a condition which tends to recur 
episodically and, which, in the 1950's was more difficult to 
diagnose.  

A January 2007 letter form Dr. L. C., states that she had not 
seen the veteran since October 2004 and could not make any 
further assessments.  She stated, in clarifying her letter of 
February 2001, that her letter reflected her awareness at the 
time of the veteran's symptoms and conditions.  Her opinion, 
she stated, was based on information taken from medical 
records provided to her by the veteran.  

After carefully reviewing the evidence of record, the Board 
finds that service connection is not warranted for 
pancreatitis.  The preponderance of the evidence does not 
establish that the disease existed during service or was 
aggravated by service, or that it is otherwise due to 
service.  

The veteran asserts that pancreatitis is attributable to 
service.  In essence, he had digestive tract pain during 
service that was not diagnosed and that his current 
disability has been linked to the in-service complaints.  
However, neither pancreatitis nor any digestive tract 
abnormality was identified during service and there was no 
reported history of such at time of separation.  In fact, the 
abdomen and viscera were normal at separation.  The initial 
post service treatment records are remarkably silent for a 
report of a past history of pancreatitis during service or of 
symptoms consistent with pancreatitis in proximity to 
separation from service.  Such silence when otherwise 
affirmatively reporting other medical history constitutes 
negative evidence.  Rather, in December 1976, it was reported 
that he was in excellent health without serious illness, 
injury or surgical procedure.  When seen in 1977 for upper 
quadrant pain (of unclear etiology), nothing suggested a past 
in-service history.   

The Board finds that the veteran's report of in-service 
manifestations is unreliable.  Furthermore, the medical 
opinions that attempt to link pancreatitis are equally 
unreliable as they rely on the veteran's reported history.  
The more probative evidence establishes a remote onset of 
pancreatitis that is unrelated to service.

Accordingly, pancreatitis was not incurred in or aggravated 
by service.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.  Service connection for 
pancreatitis is denied.


ORDER

Service connection for fungal skin infection of the skin, to 
include tinea pedis, tinea corporis, and tinea versicolor is 
denied.

Service connection for pancreatitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


